                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF WISCONSIN
                                    MILWAUKEE DIVISION


GREGORY DEPIES
on behalf of himself and all
others similarly situated,                                  Case No. 19-cv-1748

               Plaintiff,                                   COLLECTIVE AND CLASS
                                                            ACTION COMPLAINT
       v.                                                   PURSUANT TO 29 U.S.C. §216(b)
                                                            AND FED. R. CIV. P. 23
ADELL COOPERATIVE UNION
607 Mill Street                                             JURY TRIAL DEMANDED
Adell, Wisconsin 53001

               Defendant


                                         COMPLAINT


                                 PRELIMINARY STATEMENT

       1.      This is a collective and class action brought pursuant to the Fair Labor Standards

Act of 1938, as amended, (“FLSA”), and Wisconsin’s Wage Payment and Collection Laws, Wis.

Stat. § 109.01 et seq., Wis. Stat. § 104.01 et seq., Wis. Stat. § 103.001 et seq., Wis. Admin. Code

§ DWD 274.01 et seq., and Wis. Admin. Code § DWD 272.001 et seq. (“WWPCL”) and Fed. R.

Civ. P. 23, by Plaintiff, Gregory Depies, on behalf of himself and all other similarly situated

current and former hourly-paid, non-exempt employees of Defendant, Adell Cooperative Union,

for purposes of obtaining relief under the FLSA and WWPCL for unpaid overtime

compensation, liquidated damages, costs, attorneys’ fees, declaratory and/or injunctive relief,

and/or any such other relief the Court may deem appropriate.

       2.      Defendant operated (and continues to operate) an unlawful compensation system

that deprived and failed to compensate Plaintiff and all other current and former hourly-paid,



         Case 2:19-cv-01748-WED Filed 11/29/19 Page 1 of 19 Document 1
non-exempt employees an overtime rate of pay for all hours worked and work performed each

workweek in excess of forty (40) hours. Specifically, Defendant’s unlawful pay policy in

practice compensated Plaintiff and all other hourly-paid, non-exempt employees at their regular

hourly rate(s) of pay for all pre-shift meetings, regardless of whether said employees worked in

excess of forty (40) hours during workweeks when these pre-shift meetings occurred, effectively

denying and depriving Plaintiff and all other current and former hourly-paid, non-exempt

employees an overtime rate of pay for all hours worked and work performed each workweek in

excess of forty (40) hours.

       3.      Defendant’s failure to compensate its hourly paid, non-exempt employees for

compensable work performed, including but not limited to at an overtime rate of pay, was

intentional, willful, and violated federal law as set forth in the FLSA and state law as set forth in

the WWPCL.

                                 JURISDICTION AND VENUE

       4.      This Court has original federal question jurisdiction under 28 U.S.C. § 1331

because this case is brought under the FLSA, 29 U.S.C. §§ 201, et seq.

       5.      This Court has supplemental jurisdiction, pursuant to 28 U.S.C. § 1367, over the

state law claims, Wisconsin’s Wage Payment and Collection Laws, Wis. Stat. § 109.01 et seq.,

Wis. Stat. § 104.01 et seq., Wis. Stat. § 103.001 et seq., Wis. Admin. Code § DWD 274.01 et

seq., and Wis. Admin. Code § DWD 272.001 et seq., because they are so related in this action

within such original jurisdiction that they form part of the same case or controversy under Article

III of the United States Constitution.




         Case 2:19-cv-01748-WED Filed 11/29/19 Page 2 of 19 Document 1
       6.      Venue in this district is proper pursuant to 28 U.S.C. § 1391(b) and (c), because a

substantial part of the events or omissions giving rise to the claims occurred in this District, and

Defendant has substantial and systematic contacts in this District.

                                            PARTIES

       7.      Defendant is an Adell, Wisconsin-based cooperative with a principal office

address of 607 Mill Street, Adell, Wisconsin 53001.

       8.      For purposes of the FLSA, Defendant was an “employer” of an “employee,”

Plaintiff, as those terms are used in 29 U.S.C. §§ 203(d) and (e).

       9.      For purposes of the WWPCL, Defendant was an “employer” of Plaintiff, and

Plaintiff was “employed” by Defendant, as those terms or variations thereof are used in Wis.

Stat. §§ 109.01 et seq., 103.01 et seq., 104.01 et seq., and Wis. Admin. Code § DWD 272.01.

       10.     Plaintiff, Gregory Depies, is an adult male resident of the State of Wisconsin

residing at N716 State Highway 28, Random Lake, Wisconsin 53075.

       11.     Plaintiff’s Notice of Consent to Join this collective action pursuant to 29 U.S.C.

§ 216(b) is contemporaneously filed with this Complaint (ECF No. 1).

       12.     During the three (3) year period immediately preceding the filing of this

Complaint (ECF No. 1), Plaintiff worked as an hourly-paid, non-exempt employee at

Defendant’s Adell, Wisconsin location alongside all other hourly-paid, non-exempt employees as

part of Defendant’s business.

       13.     Plaintiff brings this action on behalf of himself and all other similarly-situated

current and former hourly-paid, non-exempt employees who work at, worked at, and/or were

employed by Defendant within the three (3) year period immediately preceding the filing of this

Complaint (ECF No. 1). Plaintiff performed similar job duties as other current and former




         Case 2:19-cv-01748-WED Filed 11/29/19 Page 3 of 19 Document 1
hourly-paid, non-exempt employees who work at, worked at, and/or were employed by

Defendant, and Plaintiff and all other current and former hourly-paid, non-exempt employees

were subject to Defendant’s same unlawful compensation policies and practices as enumerated

herein.

          14.   During the three (3) year period immediately preceding the filing of this

Complaint (ECF No. 1), Plaintiff and all other current and former hourly-paid, non-exempt

employees on whose behalf Plaintiff brings this Complaint performed compensable work in the

same or similarly-titled positions at Defendant’s direction, on Defendant’s behalf, for

Defendant’s benefit, and/or with Defendant’s knowledge.

          15.   During the three (3) year period immediately preceding the filing of this

Complaint (ECF No. 1), Defendant supervised Plaintiff’s day-to-day activities and the day-to-

day activities of all other hourly-paid, non-exempt employees.

          16.   During the three (3) year period immediately preceding the filing of this

Complaint (ECF No. 1), Defendant hired, terminated, promoted, demoted, and suspended

Plaintiff and all other hourly-paid, non-exempt employees.

          17.   During the three (3) year period immediately preceding the filing of this

Complaint (ECF No. 1), Defendant reviewed Plaintiff’s work performance and the work

performance of all other hourly-paid, non-exempt employees.

          18.   During the three (3) year period immediately preceding the filing of this

Complaint (ECF No. 1), Defendant established the work rules, policies, and procedures by which

Plaintiff and all other hourly-paid, non-exempt employees abided in the workplace.




           Case 2:19-cv-01748-WED Filed 11/29/19 Page 4 of 19 Document 1
       19.     During the three (3) year period immediately preceding the filing of this

Complaint (ECF No. 1), Defendant controlled the terms and conditions of Plaintiff’s

employment and the employment of all other hourly-paid, non-exempt employees.

       20.     During the three (3) year period immediately preceding the filing of this

Complaint (ECF No. 1), Defendant established Plaintiff’s work schedule and the work schedules

of all other hourly-paid, non-exempt employees.

       21.     During the three (3) year period immediately preceding the filing of this

Complaint (ECF No. 1), Defendant established Plaintiff’s and all other hourly-paid, non-exempt

employees’ hourly rates of pay and means and methods of compensation.

       22.     During the three (3) year period immediately preceding the filing of this

Complaint (ECF No. 1), Defendant provided Plaintiff and all other hourly-paid, non-exempt

employees with work assignments and hours of work.

       23.     During the three (3) year period immediately preceding the filing of this

Complaint (ECF No. 1), Plaintiff’s hours of work and the hours of work of all other hourly-paid,

non-exempt employees were tracked and recorded by Defendant.

                                 GENERAL ALLEGATIONS

       24.     In approximately October 2006, Defendant hired Plaintiff in the position of Feed

Mill Driver at its Adell, Wisconsin location.

       25.     During Plaintiff’s employment with Defendant and during the three (3) year

period immediately preceding the filing of this Complaint (ECF No. 1), Plaintiff reported

directly to Scott England, Feel Division Manager, who reported directly to Jerry Leick, General

Manager.




         Case 2:19-cv-01748-WED Filed 11/29/19 Page 5 of 19 Document 1
       26.    On a daily basis during Plaintiff’s employment with Defendant, Plaintiff worked

alongside other hourly-paid, non-exempt employees as part of Defendant’s production and/or

delivery process at Defendant’s Adell, Wisconsin location.

       27.    In approximately June 2019, Plaintiff’s employment with Defendant ended.

       28.    During the three (3) year period immediately preceding the filing of this

Complaint (ECF No. 1), Plaintiff performed compensable work at Defendant’s direction, on

Defendant’s behalf, for Defendant’s benefit, and/or with Defendant’s knowledge as an hourly-

paid, non-exempt employee.

       29.    During the three (3) year period immediately preceding the filing of this

Complaint (ECF No. 1), Plaintiff was an hourly-paid, non-exempt employee for purposes of the

FLSA and WWPCL.

       30.    During the three (3) year period immediately preceding the filing of this

Complaint (ECF No. 1), the vast majority of Defendant’s employees who were employed at its

Adell, Wisconsin location, were hourly-paid, non-exempt employees.

       31.    During the three (3) year period immediately preceding the filing of this

Complaint (ECF No. 1), Plaintiff and all other hourly-paid, non-exempt employees regularly

worked in excess of forty (40) hours per workweek.

       32.    During the three (3) year period immediately preceding the filing of this

Complaint (ECF No. 1), Defendant compensated Plaintiff and all other hourly-paid, non-exempt

employees on a bi-weekly basis.

       33.    During the three (3) year period immediately preceding the filing of this

Complaint (ECF No. 1), Plaintiff and all other hourly-paid, non-exempt employees were subject

to Defendant’s same pay and timekeeping policies and practices.




         Case 2:19-cv-01748-WED Filed 11/29/19 Page 6 of 19 Document 1
       34.     During the three (3) year period immediately preceding the filing of this

Complaint (ECF No. 1), Defendant maintained a timekeeping system that Plaintiff and all other

hourly-paid, non-exempt employees used on a daily basis for timekeeping and/or recordkeeping

purposes.

       35.     During the three (3) year period immediately preceding the filing of this

Complaint (ECF No. 1), Plaintiff and all other hourly-paid, non-exempt employees used

Defendant’s timekeeping system on a daily basis for timekeeping and/or recordkeeping purposes.

       36.     During the three (3) year period immediately preceding the filing of this

Complaint (ECF No. 1), Plaintiff and all other hourly-paid, non-exempt employees used

Defendant’s timekeeping system to “clock in” and “clock out” each work day.

       37.     During the three (3) year period immediately preceding the filing of this

Complaint (ECF No. 1), Plaintiff and all other hourly-paid, non-exempt employees used

Defendant’s timekeeping system to record all hours worked and work performed each work day.

       38.     During the three (3) year period immediately preceding the filing of this

Complaint (ECF No. 1), Plaintiff and all other hourly-paid, non-exempt employees recorded

their hours worked each work day by “clocking in” at the beginning of their shift and “clocking

out” at the end of their shift via Defendant’s timekeeping system.

       39.     During the three (3) year period immediately preceding the filing of this

Complaint (ECF No. 1), Defendant required Plaintiff and all other hourly-paid, non-exempt

employees to record their hours worked and work performed each work day by “clocking in” at

the beginning of their shift and “clocking out” at the end of their shift via Defendant’s

timekeeping system.




         Case 2:19-cv-01748-WED Filed 11/29/19 Page 7 of 19 Document 1
       40.     During the three (3) year period immediately preceding the filing of this

Complaint (ECF No. 1), Plaintiff’s and all other hourly-paid, non-exempt employees’ “clock in”

and “clock out” times each work day via Defendant’s timekeeping system were kept, stored,

and/or retained by Defendant.

       41.     During the three (3) year period immediately preceding the filing of this

Complaint (ECF No. 1), Plaintiff’s and all other hourly-paid, non-exempt employees’ “clock in”

and “clock out” times each work day via Defendant’s timekeeping system recorded, reflected,

and represented the actual hours worked and/or work performed each work day and each

workweek by Plaintiff and all other hourly-paid, non-exempt employees.

       42.     During the three (3) year period immediately preceding the filing of this

Complaint (ECF No. 1), Defendant’s pay policies and practices failed to compensate Plaintiff

and all other hourly-paid, non-exempt employees for all hours actually worked and/or work

performed each workweek at an overtime rate of pay for all hours worked in excess of forty (40)

in a workweek as recorded, reflected, and represented via Defendant’s timekeeping system.

       43.     For example, during the three (3) year period immediately preceding the filing of

this Complaint (ECF No. 1), England and/or Leick routinely held pre-shift morning meetings

with Plaintiff and all other hourly-paid, non-exempt employees to discuss work-related tasks,

assignments, and/or happenings and that usually lasted between forty-five (45) minutes and two

(2) hours, but Defendant failed and refused to compensate Plaintiff and all other hourly-paid,

non-exempt employees for these pre-shift morning meetings at an overtime rate of pay during

workweeks when these pre-shift meetings occurred and said employees worked in excess of

forty (40) hours. Instead, Defendant simply compensated Plaintiff and all other hourly-paid, non-

exempt employees at their regular hourly rate(s) of pay for these pre-shift meetings, regardless of




         Case 2:19-cv-01748-WED Filed 11/29/19 Page 8 of 19 Document 1
whether said employees worked in excess of forty (40) hours during workweeks when these pre-

shift meetings occurred.

       44.    During the three (3) year period immediately preceding the filing of this

Complaint (ECF No. 1), and despite having an actual and accurate record of Plaintiff’s and all

other hourly-paid, non-exempt employees’ hours actually worked and/or work performed each

workweek as recorded and represented via its timekeeping system, Defendant did not

compensate Plaintiff and all other hourly-paid, non-exempt employees at an overtime rate of pay

for all hours worked in excess of forty (40) in a workweek in accordance with the record of hours

worked and/or work performed via its timekeeping system.

       45.    During the three (3) year period immediately preceding the filing of this

Complaint (ECF No. 1), Plaintiff and all other hourly-paid, non-exempt employees were non-

union employees of Defendant.

       46.    During the three (3) year period immediately preceding the filing of this

Complaint (ECF No. 1), Defendant did not properly and lawfully compensate Plaintiff and all

other hourly-paid, non-exempt employees for all hours actually worked and/or work performed

each workweek at an overtime rate of pay.

       47.    During the three (3) year period immediately preceding the filing of this

Complaint (ECF No. 1), Defendant knew and/or was aware that it failed to compensate Plaintiff

and all other hourly-paid, non-exempt employees at an overtime rate of pay for all hours worked

in excess of forty (40) in a workweek.




         Case 2:19-cv-01748-WED Filed 11/29/19 Page 9 of 19 Document 1
               COLLECTIVE ACTION ALLEGATIONS UNDER THE FLSA

       48.     Plaintiff brings this action on behalf of himself and all other similarly situated

employees as authorized under the FLSA, 29 U.S.C. § 216(b). The similarly situated employees

include:

               FLSA Collective: All hourly-paid, non-exempt employees
               employed by Defendant within the three (3) year period
               immediately preceding the filing of this Complaint (ECF No. 1)
               who have not been compensated for all hours worked in excess of
               forty (40) hours in a workweek as a result of Defendant’s failure to
               compensate said employees for pre-shift meetings at an overtime
               rate of pay during workweeks when these pre-shift meetings
               occurred and said employees worked in excess of forty (40) hours.

       49.     Defendant, as a matter of policy and practice, did not compensate its employees

for all compensable hours worked or work performed during each workweek by the FLSA

Collective. These practices resulted in Plaintiff and the FLSA Collective being denied overtime

compensation by Defendant at the rate of one and one-half times their regular hourly rate of pay

for hours worked in excess of forty (40) in a workweek.

       50.     The First Claim for Relief is brought under and maintained as opt-in Collective

Action pursuant to § 216(b) of the FLSA, 29 U.S.C. 216(b), by Plaintiff on behalf of the FLSA

Collective.

       51.     The FLSA Collective claim may be pursued by those who affirmatively opt in to

this case, pursuant to 29 U.S.C. § 216(b).

       52.     Plaintiff and the FLSA Collective are similarly situated, have substantially similar

job requirements and pay provisions, and were subject to Defendant’s decisions, policies, plans

and programs, practices, procedures, protocols, routines, and rules willfully failing and refusing

to compensate them for each hour worked including overtime compensation. The claims of

Plaintiff stated herein are the same as those of the FLSA Collective.




           Case 2:19-cv-01748-WED Filed 11/29/19 Page 10 of 19 Document 1
       53.     Plaintiff and the FLSA Collective seek relief on a collective basis challenging,

among other FLSA violations, Defendant’s practice of failing to properly and lawfully

compensate employees for all work performed and/or hours worked, including pre-shift meeting,

at an overtime rate of pay.

       54.     The FLSA Collective is readily ascertainable. For purpose of notice and other

purposes related to this action, the names, phone numbers, and addresses are readily available

from Defendant. Notice can be provided to the FLSA Collective via first class mail to the last

address known by Defendant and through posting at Defendant’s facility in areas where postings

are normally made.

       55.     Defendant’s conduct, as set forth in this Complaint, was willful and in bad faith,

and has caused significant damages to Plaintiff and the putative FLSA Collective.

                      RULE 23 CLASS ALLEGATIONS - WISCONSIN

       56.     Plaintiff brings this action on behalf of himself and all other similarly-situated

employees pursuant to the WWPCL, under Fed. R. Civ. P. 23. The similarly situated employees

include:

               Wisconsin Class: All hourly-paid, non-exempt employees
               employed by Defendant within the two (2) year period
               immediately preceding the filing of this Complaint (ECF No. 1)
               who have not been compensated for all hours worked in excess of
               forty (40) hours in a workweek as a result of Defendant’s failure to
               compensate said employees for pre-shift meetings at an overtime
               rate of pay during workweeks when these pre-shift meetings
               occurred and said employees worked in excess of forty (40) hours.

       57.     The members of the Wisconsin Class are readily ascertainable. The number and

identity of the members of the Wisconsin Class are determinable from the records of Defendant.

The job titles, length of employment, and the rates of pay for each member of the Wisconsin

Class is also determinable from Defendant’s records. For purposes of notice and other purposes




           Case 2:19-cv-01748-WED Filed 11/29/19 Page 11 of 19 Document 1
related to this action, their names and addresses are readily available from Defendant. Notice can

be provided by means permissible under Fed. R. Civ. P. 23.

       58.     The proposed Wisconsin Class is so numerous that joinder of all members is

impracticable, and more importantly the disposition of their claims as a class will benefit the

parties and the Court. Although the precise number of such persons is unknown, upon

information and belief, there are over thirty (30) members of the Wisconsin Class.

       59.     Plaintiff’s claims are typical of those claims which could be alleged by any

member of the Wisconsin Class, and the relief sought is typical of the relief which would be

sought by each member of the Wisconsin Class in separate actions. All of the members of the

Wisconsin Class were subject to the same corporate practices of Defendant, as alleged herein.

Defendant’s corporate-wide policies and practices affected all members of the Wisconsin Class

similarly, and Defendant benefited from the same type of unfair and/or wrongful acts as to each

member of the Wisconsin Class. Plaintiff and other members of the Wisconsin Class sustained

similar losses, injuries and damages arising from the same unlawful policies, practices and

procedures.

       60.     Plaintiff is able to fairly and adequately protect the interests of the Wisconsin

Class and has no interests antagonistic to the Wisconsin Class. Plaintiff is represented by counsel

who are experienced and competent in both collective/class action litigation and employment

litigation and have previously represented plaintiffs in wage and hour cases.

       61.     A class action is superior to other available methods for the fair and efficient

adjudication of the controversy – particularly in the context of wage and hour litigation where

individual class members lack the financial resources to vigorously prosecute a lawsuit against

corporate defendants. Class action treatment will permit a number of similarly-situated persons




        Case 2:19-cv-01748-WED Filed 11/29/19 Page 12 of 19 Document 1
to prosecute their common claims in a single forum simultaneously, efficiently, and without the

unnecessary duplication of efforts and expense that numerous individual actions engender.

Because the losses, injuries and damages suffered by each of the individual Wisconsin Class

members are small in the sense pertinent to a class action analysis, the expenses and burden of

individual litigation would make it extremely difficult or impossible for the individual members

of the Wisconsin Class to redress the wrongs done to them.

          62.   Important public interests will be served by addressing the matter as a class

action. The adjudication of individual litigation claims would result in a great expenditure of

Court and public resources; however, treating the claims as a class action would result in a

significant saving of these costs. The prosecution of separate actions by individual members of

the Wisconsin Class would create a risk of inconsistent and/or varying adjudications with respect

to the individual members of the Wisconsin Class, establishing incompatible standards of

conduct for Defendant and resulting in the impairment of class members’ rights and the

disposition of their interests through actions to which they were not parties. The issues in this

action can be decided by means of common, class-wide proof. In addition, if appropriate, the

Court can, and is empowered to, fashion methods to efficiently manage this action as a class

action.

          63.   Defendant has violated the WWPCL regarding payment of regular wages and

overtime wages. Current employees are often afraid to assert their rights out of fear of direct or

indirect retaliation. Former employees are fearful of bringing claims because doing so can harm

their employment, future employment, and future efforts to secure employment. Class actions

provide class members who are not named in the Complaint a degree of anonymity which allows

for the vindication of their rights while eliminating or reducing these risks.




           Case 2:19-cv-01748-WED Filed 11/29/19 Page 13 of 19 Document 1
       64.     There are questions of fact and law common to the Wisconsin Class that

predominate over any questions affecting only individual members. The questions of law and

fact common to the Wisconsin Class arising from Defendant’s actions include, without

limitation, the following: (1) Whether the work performed by Plaintiff and the Wisconsin Class

is compensable under federal law and/or Wisconsin law; (2) Whether Defendant engaged in a

pattern or practice of forcing, coercing, deceiving and/or permitting Plaintiff and the Wisconsin

Class to perform work for Defendant’s benefit without being properly compensated at an

overtime rate of pay; (3) Whether Defendant failed to pay the Wisconsin Class for all work

Defendant suffered or permitted them to perform at an overtime rate of pay; and (4) The nature

and extent of class-wide injury and the measure of damages for the injury.

       65.     The questions set forth above predominate over any questions affecting only

individual persons, and a class action is superior with respect to considerations of consistency,

economy, efficiency, fairness and equity, to other available methods for the fair and efficient

adjudication of the state law claims.

                                  FIRST CLAIM FOR RELIEF
                          Violations of the FLSA – Unpaid Overtime
                    (Plaintiff on behalf of himself and the FLSA Collective)

       66.     Plaintiff, on behalf of himself and the FLSA Collective, reasserts and incorporates

by reference all paragraphs set forth above as if restated herein.

       67.     At all times material herein, Plaintiff and the FLSA Collective have been entitled

to the rights, protections, and benefits provided under the FLSA, 29 U.S.C. § 201 et seq.

       68.     At all times material herein, Defendant was an employer of Plaintiff and the

FLSA Collective as provided under the FLSA.




        Case 2:19-cv-01748-WED Filed 11/29/19 Page 14 of 19 Document 1
       69.     At all times material herein, Plaintiff and the FLSA Collective were employees of

Defendant as provided under the FLSA.

       70.     Plaintiff and the FLSA Collective are victims of uniform compensation policy and

practice in violation of the FLSA.

       71.     Defendant violated the FLSA by suffering or permitting Plaintiff and the FLSA

Collective to perform work without being properly or lawfully compensated for each hour

worked by failing to compensate the FLSA Collective for hours worked and/or work performed

(e.g., pre-shift meetings) at an overtime rate of pay when the FLSA Collective worked in excess

of forty (40) hours during workweeks when these pre-shift meetings occurred. The effect of such

a practice denied Plaintiff and the FLSA Collective overtime premium pay for each hour they

worked in excess of forty (40) hours each workweek and for which Defendant is liable pursuant

to 29 U.S.C. § 216(b).

       72.     The FLSA regulates, among other things, the payment of an overtime premium by

employers whose employees are engaged in commerce, or engaged in the production of goods

for commerce, or employed in an enterprise engaged in commerce or in the production of goods

for commerce. 29 U.S.C. § 207(a)(1).

       73.     Defendant was and is subject to the overtime pay requirements of the FLSA

because Defendant is an enterprise engaged in commerce and/or its employees are engaged in

commerce, as defined in FLSA, 29 U.S.C. § 203(b).

       74.     Defendant’s failure to properly compensate Plaintiff and the FLSA Collective and

failure to properly record all compensable work time was willfully perpetrated. Defendant has

not acted in good faith nor with reasonable grounds to believe that its actions and omissions were

not a violation of the FLSA, and as a result thereof, Plaintiff and the FLSA Collective are




        Case 2:19-cv-01748-WED Filed 11/29/19 Page 15 of 19 Document 1
entitled to recover an award of liquidated damages in an amount equal to the amount of unpaid

overtime premium pay described above pursuant to Section 216(b) of the FLSA, 29 U.S.C. §

216(b). Alternatively, should the Court find that Defendant did not act willfully in failing to pay

overtime premium pay wages, Plaintiff and the FLSA Collective are entitled to an award of pre-

judgment interest at the applicable legal rate.

       75.     Plaintiff and the FLSA Collective are entitled to damages equal to the mandated

overtime premium pay within the three (3) years preceding the date of filing of this Complaint,

plus periods of equitable tolling because Defendant acted willfully and knew or showed reckless

disregard of whether its conduct was prohibited by the FLSA.

       76.     Pursuant to FLSA, 29 U.S.C. § 216(b), successful Plaintiffs are entitled to

reimbursement of the costs and attorneys’ fees expended in successfully prosecuting an action

for unpaid wages and overtime wages.

                                SECOND CLAIM FOR RELIEF
              Violation of the WWPCL – Unpaid Overtime and Regular Wages
                   (Plaintiff, on behalf of himself and the Wisconsin Class)

       77.     Plaintiff, on behalf of himself and the Wisconsin Class, re-alleges and

incorporates all previous paragraphs as if they were set forth herein.

       78.     At all relevant times, Plaintiff and the Wisconsin Class were employees of

Defendant within the meaning of Wis. Stat. §§ 109.01(1r), 103.001(5), and 104.01(2)(a).

       79.     At all relevant times, Defendant was an employer of Plaintiff and the Wisconsin

Class within the meaning of Wis. Stat. §§ 109.01(2), 103.001(6), and 104.01(3)(a), and Wis.

Admin. Code § DWD 272.01(5).




         Case 2:19-cv-01748-WED Filed 11/29/19 Page 16 of 19 Document 1
       80.     At all relevant times, Defendant has employed, and continues to employ, Plaintiff

and the Wisconsin Class within the meaning of Wis. Stat. §§ 109.01 et seq., 103.01 et seq.,

104.01 et seq., and Wis. Admin. Code § DWD 272.01.

       81.     Throughout the Wisconsin Class Period, Plaintiff and the Wisconsin Class

regularly performed activities that were an integral and indispensable part of his or her

(collectively, their) principal activities without receiving compensation for these activities.

       82.     At all relevant times, Defendant had common policies, programs, practices,

procedures, protocols, routines, and rules of willfully failing to properly pay Plaintiff and the

Wisconsin Class regular wages and overtime compensation.

       83.     Throughout the Wisconsin Class Period, Defendant did not compensate Plaintiff

and the Wisconsin Class for any and all hours worked and/or work performed (e.g., pre-shift

meetings) at an overtime rate of pay when the Wisconsin Class worked in excess of forty (40)

hours during workweeks when these pre-shift meetings occurred, resulting in Defendant

impermissibly and unlawfully failing to compensate the Wisconsin Class for any and all hours

worked and/or work performed each workweek at an overtime rate of pay, in violation of the

WWPCL.

       84.     Defendant willfully failed to pay Plaintiff and the Wisconsin Class regular wages

and overtime premium compensation for all hours worked in excess of forty (40) hours a

workweek, in violation of the WWPCL.

       85.     As set forth above, Plaintiff and the Wisconsin Class members have sustained

losses in their compensation as a proximate result of Defendant’s violations. Accordingly,

Plaintiff and the Wisconsin Class seek damages in the amount of their respective unpaid

compensation, injunctive relief requiring Defendant to cease and desist from its violations of the




         Case 2:19-cv-01748-WED Filed 11/29/19 Page 17 of 19 Document 1
Wisconsin laws described herein and to comply with them, and such other legal and equitable

relief as the Court deems just and proper. Under Wis. Stat. § 109.11, Plaintiff and the Wisconsin

Class may be entitled to liquidated damages equal and up to fifty percent (50%) of the unpaid

wages.

         86.      Plaintiff and the Wisconsin Class seek recovery of attorneys’ fees and the costs of

this action to be paid by Defendant pursuant to the WWPCL.

         WHEREFORE, it is respectfully prayed that this Court grant the following relief:

               a) At the earliest possible time, issue an Order allowing Notice, or issue such Court
                  supervised Notice, to all similarly-situated current and former hourly-paid, non-
                  exempt employees who worked at and/or were employed by Defendant informing
                  them of this action and their rights to participate in this action. Such Notice shall
                  inform all similarly-situated current and qualified former employees of the
                  pendency of this action, the nature of this action, and of their right to “opt in” to
                  this action. Additionally, such notice will include a statement informing the
                  similarly-situated current and qualified former employees that it is illegal for
                  Defendant to take any actions in retaliation of their consent to join this action;

               b) At the earliest possible time, issue an Order certifying this action as a class action
                  pursuant to Federal Rules of Civil Procedure 23;

               c) At the earliest possible time, issue an Order appointing Walcheske & Luzi, LLC
                  as class counsel pursuant to Federal Rules of Civil Procedure 23;

               d) Issue an Order, pursuant to the Declaratory Judgment Act, 28 U.S.C. §§ 2201-
                  2202, declaring Defendant’s actions as described in the Complaint as unlawful
                  and in violation of the FLSA and Wisconsin Law and applicable regulations and
                  as willful as defined in the FLSA and Wisconsin Law;

               e) Issue an Order directing and requiring Defendant to pay Plaintiff and all other
                  similarly-situated hourly-paid, non-exempt employees damages in the form of
                  reimbursement for unpaid overtime wages for all time spent performing
                  compensable work for which they were not paid pursuant to the rate provided by
                  the FLSA and WWPCL;

               f) Issue an Order directing and requiring Defendant to pay Plaintiff and all other
                  similarly-situated hourly-paid, non-exempt employees liquidated damages
                  pursuant to the FLSA and WWPCL in an amount equal to, and in addition to the
                  amount of wages and overtime wages owed to them;




          Case 2:19-cv-01748-WED Filed 11/29/19 Page 18 of 19 Document 1
          g) Issue an Order directing Defendant to reimburse Plaintiff and all other similarly-
             situated hourly-paid, non-exempt employees for the costs and attorneys’ fees
             expended in the course of litigating this action, pre-judgment and post-judgment
             interest; and

          h) Provide Plaintiff and all other similarly-situated hourly-paid, non-exempt
             employees with such other and further relief, as the Court deems just and
             equitable.

             PLAINTIFF DEMANDS A JURY AS TO ALL TRIABLE ISSUES

             Dated this 29th day of November, 2019

                                                  WALCHESKE & LUZI, LLC
                                                  Counsel for Plaintiff


                                                  s/ Scott S. Luzi                       .




                                                  James A. Walcheske, State Bar No. 1065635
                                                  Scott S. Luzi, State Bar No. 1067405
                                                  David M. Potteiger, State Bar No. 1067009
WALCHESKE & LUZI, LLC
15850 W. Bluemound Road, Suite 304
Brookfield, Wisconsin 53005
Phone: (262) 780-1953
Fax: (262) 565-6469
jwalcheske@walcheskeluzi.com
sluzi@walcheskeluzi.com
dpotteiger@walcheskeluzi.com




       Case 2:19-cv-01748-WED Filed 11/29/19 Page 19 of 19 Document 1
